PER CURIAM.
This interlocutory appeal presents a question of venue. The appellant urges that the proper venue is Orange County where the defendant resides or Brevard County where the lease arose. The lease sets forth that the rent is to be paid in Dade County; therefore, an action to recover rent may be brought in Dade County. Williams v. Aeroland Oil Co., 155 Fla. 114, 20 So.2d 346 (1944); M. A. Kite Co. v. A. C. Samford, Inc., 130 So.2d 99 (Fla.App.1961).
Appellant also attempts to present a question as to the pendency of a prior suit on the same cause of action but that point is not supported by the record. We expressly decline to pass on the point. It must appear from the record that the trial court had an opportunity to rule upon the issue for this court to undertake a consideration of the point. Permenter v. Bank of Green Cove Springs, 136 So.2d 377 (Fla.App.1962).
Affirmed.